DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims cancelled: 1-17
Claims Added: 18-40
Claims examined herein: 18-40

Withdrawn Rejections
The rejections to claims 1-15 and 17 under 35 U.S.C. 112(b) are moot in view of Applicant's cancellation of claims 1-17. The clarification provided in the response is clear and persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-40 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process to quantify sensibility of a test microorganism to a concentration of an antimicrobial agent [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
“a first coordinate value corresponding to the main mode of the acquired distribution” (claim 18);
“a first area of the acquired distribution for values greater than the first coordinate value” (claim 18); 
“a second coordinate value that is greater than the first coordinate value” (claim 18);
“a second area of the acquired distribution between the first and second coordinate values that equals a predefined percentage of the first area over 50%” (claim 18);
“-2-Application No. 16/316,294a ratio according to the relation: 
    PNG
    media_image1.png
    28
    177
    media_image1.png
    Greyscale
 “ (claim 18);

 “the acquired distribution comprises the fluorescence distribution and the coordinate values are fluorescence values” (claim 19);
“the predefined percentage of the first area is over 70%” (claim 21);
“a first coordinate value corresponding to the main mode of an acquired distribution” (claim 23);
“a first area of the acquired distribution for values greater than the first coordinate value” (claim 23);
“a second coordinate value that is greater than the first coordinate value” (claim 23);
“a second area of the acquired distribution between the first and second coordinate values that equals a predefined percentage of the first area over 50%” (claim 23);
“a ratio according to the relation:  
    PNG
    media_image1.png
    28
    177
    media_image1.png
    Greyscale
 -4-Application No. 16/316,294 where Mode(ATB) and QT(ATB) are respectively the first and second coordinate values with a concentration of the antimicrobial agent, and Mode(no ATB) and QT(no ATB) are respectively the first and second coordinate values without any concentration of the antimicrobial agent” (claim 23);
“the set of values comprises the fluorescence distribution” (claim 36);
“generating a feature vector based on the sets of values acquired for the test microorganism” (claim 39);
“generating a feature vector based on sets of values acquired for a test microorganism”;

Steps of evaluating, analyzing or organizing information recited in the claims include:
“generation of the feature vector for each of the different concentrations of the antimicrobial agent” (claim 23);
“generating a feature vector based on the sets of values acquired for each microorganism of the set of microorganisms via a computer unit” (claim 23);
 “learning via the computer unit so as to provide a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes” (claim 23).
“generating a feature vector based on the sets of values acquired for the test microorganism via the computer unit corresponding to the feature vectors generated in the learning stage” (claim 24);
“predicting the sensibility phenotype of the test microorganism with the prediction model by applying the prediction model to the feature vector of the test microorganism” (claim 24).
“selecting a first set of different concentrations comprising the different concentrations of the antimicrobial agent” (claim 31);
“-6-Application No. 16/316,294learning a prediction model of the sensibility phenotype to the antimicrobial agent based on the generated feature vectors and the digital set of sensibility phenotypes” (claim 31);
“using a L1-regularised optimization problem trading off precision of the prediction model and complexity of the prediction model” (claim 31);
“-7-Application No. 16/316,294generating a feature vector based on the sets of values acquired for the test microorganism via a computer unit” (claim 35);
“predicting the sensibility phenotype of the test microorganism via the computer unit storing a prediction model by applying the prediction model to the feature vector of the test microorganism” (claim 35);
“predicting the sensibility phenotype of the test microorganism by applying the prediction model to the feature vector of the test microorganism” (claim 39);
“predicting the sensibility phenotype of the test microorganism by applying a prediction model to the feature vector of the test microorganism” (claim 40).
 
Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claims recite many additional elements that are not abstract ideas: 
“preparing at least two liquid samples comprising a population of the test microorganism and a viability fluorescence marker targeting the test microorganism in which at least one of the liquid samples comprises the antimicrobial agent at the concentration and another of the liquid samples does not comprise the antimicrobial agent” (claim 18);
“performing flow cytometry on the liquid samples with a flow cytometer so as to acquire a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of the population of test microorganism in each of the liquid samples” (claim 18);
“the flow cytometer comprises a fluidic system, at least one light source, an optical system comprising excitation optics and collection optics, and an electronic system” (claim 18);
“a system comprises the flow cytometer and a computer unit connected to the flow cytometer; and the system is installed in a clinical laboratory so that the method is performed in the clinical laboratory” (claims 20, 37);
“the flow cytometer comprises a fluidic system, at least one light source, an optical system comprising excitation optics and collection optics, and an electronic system” (claim 23);
 “choosing a set of microorganisms comprising susceptible, intermediate, and resistant phenotype microorganisms in which the phenotypes are determined based on susceptible and resistant breakpoint concentrations of the antimicrobial agent so as to generate a digital set of sensibility phenotypes of the set of microorganisms” (claim 23);
“-3-Application No. 16/316,294preparing liquid samples for each microorganism of the set of microorganisms comprising a population of the microorganism, a viability fluorescence marker targeting the microorganism, and the antimicrobial agent in which the liquid samples comprises at least two different concentrations of the antimicrobial agent” (claim 23); 
“performing flow cytometry on the liquid samples with a flow cytometer so as to acquire a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of the population of microorganisms in each of the liquid samples” (claim 23);
“the flow cytometer comprises a fluidic system, at least one light source, an optical system comprising excitation optics and collection optics, and an electronic system” (claim 23);
“preparing liquid samples comprising a population of a test microorganism, the viability fluorescence marker, and the antimicrobial agent at different concentrations” (claim 24)
“performing flow cytometry on the liquid samples to acquire a digital set of values corresponding to the set of values acquired in the learning stage for each sample of the test microorganism” (claim 24);
“preparing liquid samples comprising a population of the test microorganism, a viability fluorescence marker targeting the test microorganism, and the antimicrobial agent at different concentrations” (claim 35); 
“performing flow cytometry on the liquid samples with a flow cytometer to acquire a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of the population of the test microorganism for each sample of the test microorganism” (claim 35);
“a system comprises the flow cytometer and a computer unit connected to the flow cytometer” ) (claim 37);
 “the system is installed in a clinical laboratory so that the method is performed in the clinical laboratory” (claim 37);
“A system for predicting sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes” (claim 39);
“A computer readable medium storing instruction for executing a method with a computer to predict sensibility phenotype of a test microorganism to an antimicrobial agent amongst susceptible, intermediate and resistant phenotypes” (claim 40);
 
The flow cytometer, computer (including the storage media) have a nominal relationship to the abstract idea. The flow cytometer which perform flow cytometry is necessary for data gathering. Using flow-cytometry to capture data is an insignificant extra-solution activity. The abstract idea can be executed with the help of any computer. The abstract idea has no impact to the additional elements. It doesn’t enhance or improve the flow cytometer, or the computer. On the other hand, the cited additional elements do not impose a meaningful limit on the judicial exception. At the end, the operation result is the prediction from the machine learning algorithm, which is still part of the abstract idea. Hence, the cited additional elements do not impose a meaningful limit on the judicial exception. The JEs are not  transformed into something practical. (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims won’t be necessarily evaluated using the Step 2B analysis, to search for an inventive concept. 
 
The computers (including the storage media and the algorithms come with the computers) implemented process amounts to nothing more than generic computer functions merely used to implement an abstract idea. The fluorescence intensity shift after a bacteria treated by an antimicrobial agent, is known to the industry. The instant claims,  when considered individually, or as a whole, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101
In the reply filed 23 June 2022, Applicant argues that implementing the flow cytometry (FCM) in conjunction with the claimed invention means more than nominal or insignificant (Reply, para 1, pg 12, under section A). The Applicants provided no evidence to rebuttal the conclusion in the previous office action, and is not persuasive.
Applicant also argued “the claimed method improves flow cytometry” (Reply, para 2 line 1, pg 12, under section B). The argument is a contradiction to evidences  as nothing changed or improved to the flow cytometry. The Applicant further argued that “and that function was not previously  performed by using a flow cytometry”. Again this argument is not support by evidence. Prior art (Tatiane Benaducci, Marcelo Teruyuki Matsumoto, Janaina Cássia Orlandi Sardi, Ana Marisa Fusco-Almeida, Maria José Soares Mendes-Giannini: A flow cytometry method for testing the susceptibility of Cryptococcus spp. to amphotericin B, Rev Iberoam Micol. 2015;32(3):159–163;  Tzu-Hsueh Huang, Xinghai Ning, Xiaojian Wang, Niren Murthy, Yih-Ling Tzeng, and Robert M. Dickson: “Rapid Cytometric Antibiotic Susceptibility Testing Utilizing Adaptive Multidimensional Statistical Metrics”, Anal. Chem. 2015, 87, 3, 1941–1949; Agostinho et al: “Detecting Resistant Microorganisms To Therapeutic Agent In Biological Sample, Involves Incubating Sample With Or Without At Least One Therapeutic Agent, Adding Fluorescent Marker, And Performing Fluorescence Analysis”, WO2012164547A1, 2012-12-06) demonstrate that using flow cytometry in anti-bacteria sensitivity research is quite common. 
In the reply, Applicant also argues that the experimental method which “preparing at least two liquid samples comprising a population of the test microorganism and a viability fluorescence marker targeting the test microorganism in which at least one of the liquid samples comprises the antimicrobial agent at the concentration and another of the liquid samples does not comprise the antimicrobial agent and (ii) performing flow cytometry on the liquid samples with a flow cytometer so as to acquire a digital set of values comprising a fluorescence distribution and/or a forward scatter distribution and/or a side scatter distribution of the population of test microorganism in each of the liquid samples” are “Nonroutine/Unconventional Activities” (Reply, para 1-3, pg 13, under section C). The arguments are not persuasive as these are routine operations for similar research in the prior art (as listed above The Applicants rely on the teachings of Saint-Ruf to support their conclusion of "nonroutine and/or unconventional steps" (Reply, last para, pg 13 and first 2 lines pg 14), is not reasonable as the above listed reference clearly demonstrated the widely accepted practice of measuring bacteria sensitivities to antimicrobial agents using the flow cytometry. Whether such a practice is routine or not in the clinical operations, is irrelevant to the conclusion. Research activities are also counted. For the same reason, the argument “Not Widely Prevalent or in Common Use” (Reply, pg 14, under section D) is not a reasonable assessment. The combination of sample-preparation and  flow-cytometry-acquisition steps of the claimed method are actually widely used in the relevant industry (please see the three references mentioned above). 
Hence, the rejection under 35 USC §101 is maintained.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631